Exhibit 10.2
 


WARRANT EXCHANGE AGREEMENT
 
THIS WARRANT EXCHANGE AGREEMENT (this “Agreement”), dated as of August 11, 2009,
is by and among Glowpoint, Inc., a Delaware corporation (the “Company”), and
each of the holders of the Company’s Warrants (as defined below) whose signature
appears on the signature page attached hereto (each, a “Holder”).
 
Preliminary Statement
 
WHEREAS, the Holder currently holds Warrants to acquire the number of shares of
the Company’s common stock, par value $0.0001 per share (“Common Stock”) with an
exercise price of $0.40 per share (the “Warrants”), as set forth on Exhibit A
attached hereto;
 
WHEREAS, in consideration for the issuance of a number of shares of Common Stock
equal to the number obtained by dividing (x) the total number of shares into
which the Holder’s Warrants are exercisable by (y) 2.25; and
 
WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to cancel and retire the Warrants and forfeit any and all
rights thereunder in exchange for the Shares (as defined below).
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereby agree as follows:
 
1. Warrant Exchange.
 
(a) In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Warrants
shall be exchanged into that number of validly issued, fully paid and
non-assessable shares of Common Stock as is determined by dividing (x) the total
number of shares of Common Stock into which all of a Holder’s Warrants are
exercisable by (y) 2.25 (the “Shares”).  Any fractional shares of Common Stock
shall be rounded to the nearest whole number.
 
(b) The closing under this Agreement (the “Closing”) shall take place at the
offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, NY 10036 upon the satisfaction of each of the conditions set forth in
Sections 4 and 5 hereof (the “Closing Date”).
 
(c) At the Closing, the Holder shall deliver to the Company for cancellation the
Warrants, or an indemnification undertaking with respect to such Warrants in the
event of the loss, theft or destruction of such Warrants.  At the Closing, the
Company shall issue to the Holder the Shares in the amounts set forth on Exhibit
A attached hereto.
 
2. Representations, Warranties and Covenants of the Holder.  The Holder hereby
makes the following representations and warranties to the Company, and covenants
for the benefit of the Company:
 
(a) If a Holder is an entity, such Holder is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.
 
 
-1-

--------------------------------------------------------------------------------

 

(b) This Agreement has been duly authorized, validly executed and delivered by
the Holder and is a valid and binding agreement and obligation of Holder
enforceable against it in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally, and Holder has full
power and authority to execute and deliver this Agreement and the other
agreements and documents contemplated hereby and to perform its obligations
hereunder and thereunder.
 
(c) Holder understands that the Shares are being offered and sold to it in
reliance on specific provisions of Federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Holder set forth
herein for purposes of qualifying for exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws.
 
(d) The execution, delivery and performance of this Agreement by the Holder and
the consummation by the Holder of the transactions contemplated hereby do not
and will not (i) if an entity, violate any provision of the Holder’s charter or
organizational documents, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Holder is a
party or by which the Holder’s respective properties or assets are bound, or
(iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Holder or by which any
property or asset of the Holder are bound or affected, except, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, materially and
adversely affect the Holder’s ability to perform its obligations under this
Agreement.
 
(e) Holder is an “accredited investor” as defined under Rule 501 of Regulation D
promulgated under the Securities Act, with sufficient knowledge and experience
in financial matters as to be capable of evaluating the risks and merits of the
transaction contemplated hereby.
 
(f) Holder is and will be acquiring the Shares for Holder’s own account, for
investment purposes, and not with a view to any resale or distribution in whole
or in part, in violation of the Securities Act or any applicable securities
laws; provided, however, that by making the representations herein, Holder does
not agree to hold the Shares for any minimum or other specific term and reserves
the right to dispose of the Shares at any time in accordance with Federal and
state securities laws applicable to such disposition.
 
(g) The offer and sale of the Shares is intended to be exempt from registration
under the Securities Act, by virtue of Section 3(a)(9) and/or 4(2)
thereof.  Holder understands that the Shares purchased hereunder are “restricted
securities,” as that term is defined in the Securities Act and the rules
thereunder, have not been registered under the Securities Act, and that none of
the Shares can be sold or transferred unless they are first registered under the
Securities Act and such state and other securities laws as may be applicable or
the Company receives an opinion of counsel reasonably acceptable to the Company
that an exemption from registration under the Securities Act is available (and
then the Shares may be sold or transferred only in compliance with such
exemption and all applicable state and other securities laws).
 
(h) Holder has not employed any broker or finder or incurred any liability for
any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with any of
the transactions contemplated by this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 

(i) Holder acknowledges that the Shares were not offered to Holder by means of
any form of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which Holder was invited by any of the foregoing
means of communications.  Holder, in making the decision to purchase the Shares,
has relied upon independent investigation made by it and the representations,
warranties and agreements set forth in this Agreement and the other transaction
documents and has not relied on any information or representations made by third
parties.  Holder acknowledges and agrees that it is fully satisfied with the
terms of (including, without limitation, the consideration to be received by it
in) the transaction contemplated herein.
 
(j) Holder owns and holds, beneficially and of record, the entire right, title,
and interest in and to the Warrants set forth opposite Holder’s name on Exhibit
A, free and clear of all rights and Encumbrances (as defined below).   Holder
has full power and authority to transfer and dispose of the Warrants set forth
opposite Holder’s name on Exhibit A, free and clear of any right or Encumbrance
other than restrictions under the Securities Act and applicable state securities
laws.  Other than the transactions contemplated by this Agreement, there is no
outstanding vote, plan, pending proposal, or other right of any person to
acquire all or any of the Warrants set forth opposite Holder’s name on Exhibit
A.  “Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.
 
(k) Independent Investment.  Except as may be disclosed in any filings by a
Holder with the Securities and Exchange Commission, Holder has not agreed to act
with any other holder of any Company securities for the purpose of acquiring,
holding, voting or disposing of the Shares purchased hereunder for purposes of
Section 13(d) under the Securities and Exchange Act of 1934, as amended, and
each Holder is acting independently with respect to its investment in the
Shares.  The decision of each Holder to purchase Shares pursuant to this
Agreement has been made by such Holder independently of any other Holder and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries which may have been made or given by any other Holder or by any
agent or employee of any other Holder, and no Holder or any of its agents or
employees shall have any liability to any Holder (or any other person) relating
to or arising from any such information, materials, statements or opinions.
 
(l) Additional Representations Relating to Rule 144.  Holder hereby represents
and warrants that it is not at present, and has not been during the preceding
three months, an affiliate of the Company, as that term is defined in Rule
144(a)(1) of the Securities Act (a “Rule 144 Affiliate”), which includes an
officer, director, or 5% shareholder of the Company.  Holder further represents
and warrants that Holder acquired beneficial ownership of, and fully paid for,
the Shares at least six months ago, excluding any period during which the
undersigned had a short position in the Company’s securities.
 
3. Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to Holder, and covenants for the benefit of Holder, as
follows:

 
-3-

--------------------------------------------------------------------------------

 

(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.
 
(b) The Shares have been duly authorized by all necessary corporate action and,
when paid for or issued in accordance with the terms hereof, the Shares shall be
validly issued and outstanding, fully paid and nonassessable, free and clear of
all liens, encumbrances and rights of refusal of any kind.
 
(c) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(d) The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject, except in the case of clauses (i)(B), (ii)(except with respect
to federal and state securities laws) or (iii), for any such conflicts,
breaches, or defaults or any liens, charges, or encumbrances which would not
have a Material Adverse Effect.
 
(e) The delivery and issuance of the Shares in accordance with the terms of and
in reliance on the accuracy of Holder’s representations and warranties set forth
in this Agreement will be exempt from the registration requirements of the
Securities Act.
 
(f) Except for filings under any federal or state securities laws required in
connection with the transactions contemplated by this Agreement, no consent,
approval or authorization of or designation, declaration or filing with any
governmental authority on the part of the Company is required in connection with
the valid execution and delivery of this Agreement or the offer, sale or
issuance of the Shares or the consummation of any other transaction contemplated
by this Agreement.

 
-4-

--------------------------------------------------------------------------------

 

(g) The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Shares hereunder.  Neither the Company nor anyone acting on its behalf, directly
or indirectly, has or will sell, offer to sell or solicit offers to buy any of
the Shares, or similar securities to, or solicit offers with respect thereto
from, or enter into any preliminary conversations or negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Shares under the registration provisions of
the Securities Act and applicable state securities laws.  Neither the Company
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of any of the Shares.
 
(h) Except for amounts paid or payable to Burnham Hill Partners, LLC, if any,
the Company represents that it has not paid, and shall not pay, any commissions
or other remuneration, directly or indirectly, to Holder or to any third party
for the solicitation of the exchange of the Warrants pursuant to this Agreement.
 
(i) The Company covenants and agrees that promptly following the Closing Date,
all Warrants that are exchanged for Common Stock pursuant to the terms set forth
herein will be cancelled and retired by the Company.
 
(j) There is no action, suit, claim, investigation or proceeding pending or, to
the knowledge of the Company, threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant thereto.  There is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company or any subsidiary, or any of their
respective properties or assets which, if adversely determined, is reasonably
likely to result in a Material Adverse Effect.
 
(k) The authorized capital stock of the Company and the shares thereof issued
and outstanding as of July 31, 2009 are set forth on Schedule 3(k) attached
hereto.  All of the outstanding shares of the Company’s Common Stock and any
other outstanding security of the Company have been duly and validly authorized,
and are fully paid and non-assessable.  The Series A-2 Convertible Preferred
Stock is the only Preferred Stock currently issued and outstanding.  Except as
set forth in this Agreement or on Schedule 3(k) attached hereto, as of the
Closing Date, no shares of Common Stock are entitled to preemptive rights and
there are no registration rights or outstanding options, warrants, scrip, rights
to subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company.  The Company is not a party to, and its executive officers have no
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of the Company.  The Company has furnished or made available
to the Holder true and correct copies of the Company’s certificate of
incorporation as in effect on the date hereof, and the Company’s bylaws as in
effect on the date hereof.
 
 
-5-

--------------------------------------------------------------------------------

 

(l) Prior to registration of the Shares under the Securities Act and so long as
Holder is a Rule 144 Affiliate (as defined), all such certificates shall bear
the restrictive legend specified in Section 6 of this Agreement.  Subject to any
applicable state and federal securities laws, the Company warrants that the
Shares shall be freely transferable on the books and records of the Company as
and to the extent provided in this Agreement.  If Holder provides the Company
with an opinion of counsel, in form, substance and scope reasonably acceptable
to the Company, to the effect that a public sale, assignment or transfer of the
Shares may be made without registration under the Securities Act or the Holder
provides the Company with reasonable assurances that the Shares can be sold
pursuant to Rule 144 without any restriction as to the number of securities
acquired as of a particular date that can then be immediately sold, the Company
shall permit the transfer and promptly instruct its transfer agent to issue one
or more certificates in such name and in such denominations as specified by the
Holder and without any restrictive legend.  The Company acknowledges that a
breach by it of its obligations under this Section 3(l) will cause irreparable
harm to the Holder by vitiating the intent and purpose of the transaction
contemplated hereby.  Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 3(l) will be inadequate
and agrees, in the event of a breach or the Holder’s reasonable perception of a
threatened breach by the Company of the provisions of this Section 3(l), that
the Holder shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.
 
4. Conditions Precedent to the Obligation of the Company to Issue the
Shares.  The obligation hereunder of the Company to issue and deliver the Shares
to Holder is subject to the satisfaction or waiver, at or before the Closing
Date, of each of the conditions set forth below.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
(a) Holder shall have executed and delivered this Agreement.
 
(b) Holder shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by Holder at or prior to the Closing Date.
 
(c) Each of the representations and warranties of Holder in this Agreement shall
be true and correct in all material respects (except for those representations
and warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) as of the date when made and as
of the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of such date.
 
(d) The transactions contemplated by that certain Series A-1 Preferred Consent
and Exchange Agreement (the “Series A-1 Preferred Consent and Exchange
Agreement”), dated the date hereof, shall have been consummated.
 
5. Conditions Precedent to the Obligation of the Holder to Accept the Shares.
The obligation hereunder of Holder to accept the Shares is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below.  These conditions are for Holder’s sole benefit and may be
waived by Holder at any time in its sole discretion.
 
 
-6-

--------------------------------------------------------------------------------

 

(a) The Company shall have executed and delivered this Agreement.
 
(b) The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.
 
(c) Each of the representations and warranties of the Company in this Agreement
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects (except for those representations
and warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) as of such date.
 
(d) No statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement at or prior to the Closing Date.
 
(e) As of the Closing Date, no action, suit or proceeding before or by any court
or governmental agency or body, domestic or foreign, shall be pending against or
affecting the Company, or any of its properties, which questions the validity of
this Agreement or the transactions contemplated thereby or any action taken or
to be taken pursuant thereto.  As of the Closing Date, no action, suit, claim or
proceeding before or by any court or governmental agency or body, domestic or
foreign, shall be pending against or affecting the Company, or any of its
properties, which, if adversely determined, is reasonably likely to result in a
Material Adverse Effect.
 
(f) No Material Adverse Effect shall have occurred at or before the Closing
Date.
 
(g) The Company shall have delivered on the Closing Date to the Holder a
secretary’s certificate, dated as of the Closing Date, as to (i) the resolutions
of the board of directors of the Company authorizing the transactions
contemplated by this Agreement, (ii) the Company’s certificate of incorporation,
(iii) the Company’s bylaws, each as in effect at the Closing, and (iv) the
authority and incumbency of the officers of the Company executing this
Agreement.
 
(h) The certificates representing the Shares shall have been duly executed and
delivered to the Holder.
 
(i) At the Closing, the Holders shall have received an opinion of counsel to the
Company, dated the Closing Date, in the form of Exhibit B hereto.
 
(j) The transactions contemplated by the Series A-1 Preferred Consent and
Exchange Agreement shall have been consummated.
 
(k) The Company shall have executed and delivered the Registration Rights
Agreement, dated the date hereof, to each Holder.

 
-7-

--------------------------------------------------------------------------------

 

6. Legend.  If Holder is not a Rule 144 Affiliate (as defined), the Shares will
not bear any legend.  If Holder is a Rule 144 Affiliate, each certificate
representing the Shares shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR GLOWPOINT, INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 
The Company agrees to reissue certificates representing any of the Shares,
without the legend set forth above if at such time, prior to making any transfer
of any such Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request, and provided the conditions set forth in this paragraph
shall have been met.  Such proposed transfer will not be effected until: (a) the
Company has either (i) received an opinion of counsel that the registration of
the Shares is not required in connection with such proposed transfer; or (ii)
filed a registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the Securities and Exchange
Commission, which registration statement has become effective under the
Securities Act; and (b) the Company has received an opinion of counsel that
either: (i) the registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected.  The Company will use reasonable efforts to respond to any such notice
from Holder within five (5) business days.  In the case of any proposed transfer
under this Section 6, the Company will use reasonable efforts to comply with any
such applicable state securities or “blue sky” laws, but shall in no event be
required, in connection therewith, to qualify to do business in any state where
it is not then qualified or to take any action that would subject it to tax or
to the general service of process in any state where it is not then
subject.  The restrictions on transfer contained in this Section 6 shall be in
addition to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement.
 
7. Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided, however, that
the Company shall pay the reasonable legal fees of a single law firm and
expenses (exclusive of disbursements and out-of-pocket expenses) incurred
collectively by the Holders in connection with the preparation, negotiation,
execution and delivery of this Agreement and the other transaction documents.
 
8. Indemnification.
 
(a) The Company hereby agrees to indemnify and hold harmless Holder and its
officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all losses, claims, damages, liabilities and
reasonable expenses (collectively “Claims”) incurred by each such person in
connection with defending or investigating any such Claims, whether or not
resulting in any liability to such person, to which any such indemnified party
may become subject, insofar as such Claims arise out of or are based upon any
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement.

 
-8-

--------------------------------------------------------------------------------

 

(b) Holder hereby agrees to indemnify and hold harmless the Company and its
officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all Claims incurred by each such person in connection
with defending or investigating any such Claims, whether or not resulting in any
liability to such person, to which any such indemnified party may become
subject, insofar as such Claims arise out of or are based upon any breach of any
representation, warranty, covenant or agreement made by Holder in this
Agreement.
 
9. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction.  Each of the parties consents
to the exclusive jurisdiction of the Federal courts whose districts encompass
any part of the County of New York located in the City of New York in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such
jurisdictions.  Each party waives its right to a trial by jury.  Each party to
this Agreement irrevocably consents to the service of process in any such
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at its address set forth herein.  Nothing herein
shall affect the right of any party to serve process in any other manner
permitted by law.
 
 
-9-

--------------------------------------------------------------------------------

 

10. Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 10),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.
 

  (a)
if to the Company:
 
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attention: President
Tel. No.: (312) 235-3888 x2044
Fax No.:  (973) 391-1904
 
and
 
General Counsel
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Tel. No.: (312) 235-3888 x 2087
Fax No.: (973) 556-1272
 
with a copy to:
 
Gibbons P.C.
One Gateway Center
Newark, New Jersey 07102
Attn: Frank Cannone, Esq.
Tel. No.: (973) 596-4500
Fax No.:  (973) 596-0545
        (b)
if to the Holder:
 
At the address of Holder set forth on Exhibit A to this Agreement;
 
with a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste, Esq.
Tel. No.: (212) 715-9100
Fax No.: (212) 715-8000

 
 


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
 
-10-

--------------------------------------------------------------------------------

 

11. Confidentiality. Holder acknowledges and agrees that the existence of this
Agreement and the information contained herein and in the Exhibits hereto
(collectively, “Confidential Information”) is of a confidential nature and shall
not, without the prior written consent of the Company, be disclosed by Holder to
any person or entity, other than Holder’s personal financial and legal advisors
for the sole purpose of evaluating an investment in the Company, and that it
shall not, without the prior written consent of the Company, directly or
indirectly, make any statements, public announcements or release to trade
publications or the press with respect to the subject matter of this
Agreement.  Notwithstanding the foregoing, Holder may use or disclose
Confidential Information to the extent Holder is legally compelled to disclose
such Confidential Information, provided, however, that prior to any such
compelled disclosure, Holder shall give the Company reasonable advance notice of
any such disclosure and shall cooperate with the Company in protecting against
any such disclosure and/or obtaining a protective order narrowing the scope of
such disclosure and/or use of the Confidential Information. Holder further
acknowledges and agrees that the information contained herein and in the other
documents relating to this transaction may be regarded as material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company.  Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
Holder shall not purchase or sell any securities of the Company, or communicate
such information to any other person.  The Company shall also file with the
Securities and Exchange Commission a Current Report on Form 8-K (the “Form 8-K”)
describing the material terms of the transactions contemplated hereby as soon as
practicable following the Closing Date, but in no event more than two (2)
Trading Days following the Closing Date, which Form 8-K shall be subject to
prior review and comment by the Holder.  "Trading Day" means any day during
which The New York Stock Exchange shall be open for business.
 
12. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by all of the parties hereto.
 
13. Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 
 

 
GLOWPOINT, INC.
 
 
  By:       
Name: Joseph Laezza
Title:   President

 
 
 
-11-

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE TO WARRANT EXCHANGE AGREEMENT]


 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 

 
HOLDER:
 
 
  By:       
Name:
Title: 

 
-12-
 